DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed May 18, 2022 is acknowledged and has been entered.

2.	As before noted, Applicant elected the invention of Group I, claims 1-5, 7-9, 1, 12, and 14, drawn to an antigen binding protein, a composition thereof, a nucleic acid comprising a nucleotide sequence encoding said protein, or a specified part thereof, and an expression vector comprising said nucleic acid.
	Additionally, Applicant elected the species of the invention in which the antigen binding protein comprises a heavy chain variable domain comprising a CDR1, a CDR2 and a CDR3 having the amino acid sequences of SEQ ID NO: 145, SEQ ID NO: 173, and SEQ ID NO: 212, respectively, and a light chain variable domain comprising a CDR1, a CDR2 and a CDR having the amino acid sequences of SEQ ID NO: 13, SEQ ID NO: 60, and SEQ ID NO: 105, respectively. 

3.	Claims 1, 2,  5, 7-9, 11, 18, 19, and 64 are pending in the application.  Claims 18, 19, and 64 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2021.

4.	Claims 1, 2, 5, 7-9, and 11 have been examined.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 2 and 8 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claims 2 and 8 is deemed the filing date of the instant application, namely May 5, 2019.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed November 22, 2021.

Claim Objections
7.	Claim 2 is objected to because of the omission of the conjunction “and” between the recitations of (i) and (ii), which are the members of the group referred to by the recitation of (a).
	Appropriate correction is required.

8.	Claim 2 is objected to because of the omission of the conjunction “and” between the recitations of (i) and (ii), which are the members of the group referred to by the recitation of (b).
	Appropriate correction is required.

9.	Claim 5 is objected to because of the typographical error “SE0 ID NO: 365”.
	Appropriate correction is required.

10.	Claim 7 is objected to because of the typographical error “SE0 ID NO: 365”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	At page 10 of the amendment filed May 18, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claim 8 is indefinite for the following reasons:
	Claim 8 is indefinite because the claim recites, “according to the primary cell osteoprotegerin (OPG) assay”.  The specification does not appear to describe this particular assay and it is therefore not clear to which assay the claim is directed.  If it cannot be ascertained to which assay the claim is directed it is not possible to determine if any given antibody according to claim 1 inhibits TSLP activity with the same IC50 as the selected reference antibody. 
	Notably the specification discloses at page 8 that cell based assays useful for measuring TSLP activity include “the primary cell assay described below measuring TSLP induced osteoprotegerin (OPG) production from primary human dendritic cells”, but it is not clear where this assay is described or if it is the same as the assay to which claim 8 is directed.  Beginning at page 74 of the specification there is a protocol for a “primary cell assay” but according to the disclosure at page 74, lines 32-34 this assay is used to determine inhibition of TSLP induced osteoprotegerin (OPG) production from primary human dendritic cells (DC) by hybridomas or purified antibodies, not for determining if an antibody inhibits “TSLP activity”, per se.  Is the assay having the protocol disclosed at pages 74 and 75 the assay to which claim 8 is directed?  If so, should claim 8 be amended to recite the antibody inhibits TSLP induced osteoprotegerin (OPG) production from primary human dendritic cells (DC) with the same IC50 as the recited reference antibody?  It is not clear and therefore it is submitted that the claim cannot be unambiguously construed.  Accordingly the claim fails to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

14.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

15.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Beginning at page 10 of the amendment filed May 18, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are herein drawn or directed to any of a plurality of substantially disparate antibodies capable of specifically binding to TSLP, wherein each comprises a heavy chain variable domain that is at least 80% identical to SEQ ID NO: 363 and a light chain variable domain that is at least 80% identical to SEQ ID NO: 361 (e.g., an antibody comprising a light chain variable domain comprising a CDR3 comprising an amino acid sequence that differs from SEQ ID NO: 105 due to amino acid additions, substitutions, and/or deletions and/or a heavy chain variable domain comprising a CDR3 comprising an amino acid sequence that differs from SEQ ID NO: 363 due to amino acid additions, substitutions, and/or deletions).
This application describes with particularity an antibody having the designation “A5”, which comprises a heavy chain variable domain comprising complementary determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 145, 173, and 212 and a light chain variable domain comprising the amino acid sequences of SEQ ID NOs: 13, 60, and 105 (see, e.g., Figure 1A and 2B).
As previously explained, it cannot be presumed that any given antibody comprising, for example, an amino acid sequence that differs from SEQ ID NO: 212 by one, two, or three amino acid substitutions, deletions, and/or insertions will be found to be capable of specifically binding to TSLP.  In fact it is much more likely than not that most antibodies having the structural features specified by the claims will not be found to have the requisite function (i.e., many of the antibodies having the structural features recited by the claims will not be found to be capable of specifically binding to TSLP).
In large part the claims merely serve to bid one skilled in the art to finish the inventive process by discovering antibodies having the structural features recited by the claims are those that are capable of specifically binding to TSLP.  
It cannot be predicted which antibodies having the structural features recited by the claims are those that are capable of specifically binding to TSLP; rather the identities of these antibodies must be determined empirically.      
It does not appear that the specification adequately describes with any of the requisite clarity and particularity at least a substantial number of the claimed antibodies that have the structural features recited by the claims, which have been found to exhibit the ability to specifically bind to a TSLP polypeptide.  
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Besides, even if it were possible to identify at least a substantial number of the claimed plurality of antibodies by empirically testing, Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the claimed genus of antibodies, which markedly disparate structures, but nevertheless are capable of specifically binding to TSLP.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Here it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances (e.g., antibodies) by only their functional activity, e.g., the ability to bind to TSLP, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an antibody having the structural features recited by the claims, which is found to be capable of specifically binding to TSLP; without the antibody, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
Here, due to the fact that the structures of the claimed antibodies are only partially described, the skilled artisan cannot immediately envisage, recognize or distinguish at least a substantial number of the claimed plurality, which have or retain the ability to specifically bind to TSLP.  This is in part because there is no correlation between any one particularly identifying structural feature, which is shared by members of the claimed plurality of antibodies, and their common ability to specifically bind to TSLP.  Moreover, it cannot be presumed that an antibody comprising, for example, a heavy chain variable domain comprising a CDR2 comprising SEQ ID NO: 173 but which otherwise has a structure that is substantially different from that of antibody A5 will have or retain the ability to bind to TSLP.  This is because the skilled artisan cannot predict the consequence of alterations in the structure of an antibody’s primary structure by amino acid sequence substitutions, insertions or deletions, particularly within the complementarity determining regions, upon the variant’s antigen binding specificity. 
Support for this position is found in the teachings of numerous publications cited in the preceding Office action.
As previously concluded upon consideration of these publications and their teachings, it is apparent that despite recent advancements in the art, for the most part, it would still, today, be necessary to empirically determine which if any of the antibodies or antigen binding fragments thereof having the structural features recited by the claims are capable of specifically binding to TSLP. 
Indeed, as previously noted, even if the objective were to optimize the ability of antibody A5 to specifically bind to TSLP, which is not actually the case here, it has been found that while particular amino acid substitutions within the amino acid sequences of one or another CDR of an antibody result in increased antigen binding affinity, the structural alterations cause thermodynamic instability.  As Julian et al. (Sci. Rep. 2017; 7:  45259; pp. 1-13) notes: “Conventional wisdom suggests that mutations in the hypervariable CDRs weakly impact antibody stability”; “[however], the fact that the six CDRs are highly structured and packed together in close proximity to form the antigen-binding site suggests that antibodies may not be able to accumulate multiple affinity-enhancing mutations in their CDRs without being destabilized” (page 1).  Put another way, as Julian et al. also discloses, it has long been recognized that “[the] intimate connection between protein structure and function means that attempts to alter one typically require changes in the other” and “[many] previous studies have demonstrated that modifying protein sequences to improve their existing functions or introduce new ones often leads to structural changes that are destabilizing” (page 1).  Due to such evident considerable complexities, it is not easily predicted whether one or two or three or more amino acid substitutions in one or more CDRs of a given antibody will produce a variant that has or retains the ability of the parent antibody to bind to an antigen and in general the consequence of amino acid sequence variance must be determined by empirical testing.
Therefore, once again, Applicant is reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

 Here, the claims represent only a fence that surrounds a plurality of antibodies, which are only partially described in terms of structure, but which nevertheless must specifically bind to TSLP.  The fact that Applicant has described antibody A5 is of little import in this case since the claims are not drawn to this particular antibody, but are instead drawn to antibodies that that may have substantially disparate structures; and again this is especially true since the claims permit variance with the CDRs of both the heavy and light chain variable domains of the antibody (relative to those of antibody A5). 
	 Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
While one could test a plurality of structurally disparate antibodies, which might be encompassed by the claims, to determine which have the requisite functional characteristics of the claimed antibody, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete.
At best, given the disclosure, it might only seem obvious to try to find an antibody, which has the requisite structural features and is found to be capable of specifically binding to TSLP, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In summary, then, it is submitted that in this case because claim 2 is so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since claim 2 is not necessarily limited to known materials having the properties of the claimed antibodies, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Then, before concluding, it is noted that according to claim 8 the antibody according to claim 1 is an antibody having particular functional attributes other than the ability to bind to TSLP, but it is not clear if Applicant has adequately described only one such antibody (i.e., the antibody designated A5) or a plurality of antibodies according to claim 1, which also bind to TSLP and exhibit the ability to inhibit TSLP activity to the requisite degree (when determined using the assay to which the claim is directed) when compared to the recited reference antibody.  So, here it seems pertinent to remind Applicant of the decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF- with A2 specificity, can result in a claim that does not meet written description even if the human TNF- protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Then, while one could test a plurality of structurally disparate antibodies, which might be encompassed by the claims, to determine which have the requisite functional characteristics of the claimed antibody, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

17.	Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a monoclonal antibody that specifically binds to a TSLP polypeptide comprising the amino acid sequence of SEQ ID NO: 2, wherein said antibody comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 145, 173, and 212 or more particularly a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 363 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 13, 60, and 105 or more particularly a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 361, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 11 of the amendment filed May 18, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice2), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
Here, because the claimed antibody has a structure that may differ rather substantially from that of the disclosed antibody having the designation “A5”, which is shown to be capable of binding to TSLP, it is submitted that it cannot be presumed a priori that any given antibody comprising, for example, a heavy chain variable domain comprising an amino acid sequence that is only partially identical to SEQ ID NO: 363 (which, for example, comprises a CDR3 having an amino acid sequence that differs from SEQ ID NO: 212 by one, two, or three amino acid substitutions, deletions, and/or insertions) will have or retain the ability of antibody A5 to bind to this same antigen.  This is because, as explained in the rejection above, the art is highly unpredictable and the consequence of structural alterations, particularly within the CDRs, upon the ability of a given antibody to specifically bind to an antigen cannot be presumed but must be determined by empirical testing.  Here, as explained in the above rejection, there appears to be little if any guidance or direction disclosed by this application, which indicates which amino acids may be replaced, and by which other amino acids, within the primary structures of the CDRs of antibody A5 without adversely affecting the ability of the resultant variant to bind to TSLP.
While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can predictably be practiced.3
Accordingly in this instance the only way for a person of ordinary skill to discover undisclosed claimed embodiments would be through either trial and error, e.g., by making changes to one or more CDRs of antibody A5 and then screening the resultant structural variants to determine which, if any, have the capability of specifically binding to TSLP.  In any case, for practice of the claimed invention, the required experimentation would take a substantial amount of time and effort and may in the end prove to be a daunting task.
Here Applicant is reminded that in deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify or create an antibody having the requisite structural features according to the claims, which is capable of binding to TSLP; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
18.	Claims 1, 5, 7, 9, and 11 are allowable; no other claim is.

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	

slr
September 1, 2022


    
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).
        2 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        3 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), Court Opinion.